Title: To John Adams from Jean Payen de Boisneuf, 6 February 1798
From: Boisneuf, Jean Payen de
To: Adams, John


				
					Monsieur le President
					frederick-town en Maryland 6 Janvier fevrier 1798.
				
				Les maux qu’ont éprouvés les habitants des Colonies françoises, les Ministres des Autels, les cy-devant Nobles & autres, ont été si grands quils pourroient se persuader que la Justice N’habite plus sur la terre, si Dieu lui même N’avoit dit Cherchez et vous trouverez.C’est dans le Cœur de Celui qui par le Choix d’une Nation entierre a été Jugé digne d’occuper la premiere place que je dois la Chercher et je la trouveray. Vous prendrez donc en Consideration les questions que j’ay l’honneur de vous adresser; Vous les péserez dans Votre sagesse. Alors sera interrompue en Amérique la chaîne de persécution qu’éprouve la plus belle portion de la Nation francoise dont l’éducation, Les Lumieres et les Vertus, faisoient l’honneur et la gloire de la france.Je m’empresse d’autant plus à vous faire parvenir mes observations que déja des républicains françois, sans respect pour des arangements pris avec eux avant mon départ de france dans le sein de la Confiance et de l’amitié, sont Venus pour poursuivre le payement d’une dette que J’avois Contractée avant la révolution. Je Possedois alors une Masse de douze Milions de Biens en trois sucreries dont partie a été envahie et incendiée par la république françoise et l’autre dont une portion a été aussi incendiée est en la Possession des Anglois et demeure Absolument infructueuse, tous les Nègres ayant été enlevés par la république Ainsi que quatre Cents animaux servant à la Culture et exploitation de ces biens.le Juge de frederick Comté est le Conseil de mes Créanciers qui se flattent d’obtenir un Jugement qui me Condamnera à la prison Jusqu’au parfait payement.Quelque douloureuse que soit une pareille infamie pour un homme d’honneur agé de soixante ans, si vous N’arrêtez pas de pareilles poursuites, il faudra la souffrir puisque, avec le Morceau de pain que j’ay sauvé des mains des Brigands, il m’est impossible de satisfaire aux dettes qu’entraine Nécessairement l’administration d’une grande fortune; je ne pourrois même satisfaire à Celle ci que Conformément aux Arangements que j’avois pris au Moment de mon départ de france. l’infamie est pour le banqueroutier frauduleux et pour l’homme sans principe; elle ne peut atteindre Celui qui a été dépouillé par sa patrie armée de torches et de Poignards et dont le Cœur n’a Jamais Cessé d’être le Sanctuaire de l’honneur; mon Nom est Connu de tout st. Domingue; il est également Connu de toute la france ayant été Deputé à son assemblée Constituante en 89, 90 et 91.Je me Permets avec Vous, Monsieur Le President, Ces réflexions parceque cette affaire doit être le tocsin qui Annoncera aux réfugiés ce qu’ils ont à Craindre ou à espérer dans ces Etats. sans doute les loix Particulieres à chaque Etat d’Amérique n’ont pu prévoir de pareilles Circonstances, Mais lorsqu’elles tiennent autant à l’intérêt Politique qu’à la Justice qui éxigent une Action uniforme dans tous ces ètats, alors le Chef du Pouvoir éxécutif doit, sans doute, avoir le droit d’agir Provisoirement pour la Conservation de l’un et le Maintien de l’autre.en donnant à l’amérique une preuve de reconnoissance de l’azile qu’elle a ouvert aux honnêtes gens persécutés, je ne dois pas Craindre d’occuper quelques uns de vos Moments.Je suis avec Respect / Monsieur Le President / Votre trés humble & / trés obeissant serviteur
				
					Payen Boisneuf
				
				
			